Citation Nr: 0910303	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the Veteran's March 2006 substantive appeal of a 
February 2005 rating decision was timely.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In his October 2007 substantive appeal, the Veteran requested 
a hearing before a member of the Board, but he later withdrew 
that request in a July 2008 statement.  


FINDING OF FACT

Notice of the February 2005 rating decision was provided on 
February 24, 2005, notice of the November 2005 statement of 
the case was provided on November 18, 2005, and the Veteran's 
substantive appeal (Form 9) is dated March 10, 2006 and was 
received by VA on March 14, 2006.  


CONCLUSION OF LAW

The Veteran's March 2006 substantive appeal of the February 
2005 RO decision was not timely.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.302 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  See 38 C.F.R. § 20.202 
(2008).  As a general rule, to perfect an appeal of any issue 
adjudicated by the RO, a substantive appeal must be filed 
within 60 days from the date the RO mails the statement of 
the case to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 
20.302.  If an appeal is not perfected within the time 
specified by the regulation, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108.

An extension of the 60 day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

The appellant is attempting to appeal the February 2005 grant 
of service connection for an acquired psychiatric disability, 
which assigned an initial 10 percent disability rating.  The 
Veteran was notified of this rating decision on February 24, 
2005.  The appellant timely filed a NOD and was mailed a SOC 
on November 18, 2005.  To perfect his appeal of the February 
2005 rating decision, statute and regulations require that 
the Veteran have submitted a substantive appeal within the 
latter of one year of February 24, 2005, the date the Veteran 
was notified of the February 2005 rating decision or within 
60 days of November 18, 2005, the date the Veteran was 
notified of the November 2006 statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  In computing the 
time limit for filing a substantive appeal, 38 C.F.R. § 
20.305(a) provides that a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the "mailbox rule" applies and the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  Id.  In calculating this 5-
day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305(b).  

In this case, the substantive appeal would have had to be 
received by VA no later than February 24, 2006 in order to 
continue his appeal to the Board.

The Veteran's original Form 9, indicating his desire to 
appeal the February 2005 rating decision, is of record.  It 
is signed and dated March 10, 2006 and was received by VA on 
March 14, 2006 as indicated by the official stamp on the 
document, approximately two weeks after the February 24, 2006 
deadline for filing a substantive appeal.  

Even assuming that the Veteran incorrectly dated his Form 9 
and that the time between when he mailed the document and 
when it was received by the RO included a Saturday, a Sunday, 
and a legal holiday, as well as the five days allowed by the 
"mailbox rule", the Veteran's substantive appeal is still 
not timely.

While the Veteran appears to claim in his December 2006 
Notice of Disagreement that he was provided with misleading 
or incorrect information regarding when the deadline for 
filing his substantive appeal was, the Veteran was provided 
with accurate information concerning the appellate process, 
including time limits for filing an appeal, in the February 
24, 2005 notice of the February 2005 rating decision and the 
November 18, 2005 notice of the November 2005 statement of 
the case.  

Additionally, the Veteran has not submitted evidence of good 
cause for granting an extension of the time for filing a 
substantive appeal and although he submitted additional 
evidence, it was not submitted within one year of the 
decision.  

In light of the above evidence, the Board finds that the 
Veteran's March 2006 substantive appeal of the February 2005 
rating decision that granted service connection for an 
acquired psychiatric disorder was not timely and therefore, 
the February 2005 decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
Veteran's substantive appeal in the matter of the initial 
rating assigned by the February 2005 rating decision for the 
grant of service connection for an acquired psychiatric 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, the November 2005 cover letter to the SOC 
notified the Veteran of the time limit for filing a 
substantive appeal.  The November 2006 decisional letter 
advised the Veteran that his substantive appeal was not 
timely, and explained why.  A September 2007 SOC outlined the 
evidence and governing regulation and legal authority, and 
explained why his March 2006 VA Form 9 was not timely.  

As this appeal requires a strictly legal determination, there 
is no reasonable possibility that further notice or 
assistance to the Veteran would aid in substantiating his 
claim.  The evidentiary record in the matter of timeliness is 
complete; the critical facts are determined by what was 
already received for the record (and when).  

Simply stated, in light of the fact that the appeal was 
untimely a remand for more notice would serve no useful 
purpose.


ORDER

The Veteran's March 2006 substantive appeal of a February 
2005 rating decision was not timely.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


